Carpinello, J.
Appeals (1) from an order of the Family Court of Clinton County (Lawliss, J.), entered April 3, 2007, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, to adjudicate respondent in willful violation of a prior court order, and (2) from an order of said court, entered May 9, 2007, which vacated a prior order of disposition and placed respondent in the custody of the Clinton County Department of Social Services.
The sole issue on appeal concerns the dispositional decision of Family Court to place respondent, an adjudicated juvenile delinquent who willfully violated probation, in the care of the Clinton County Department of Social Services for one year. Specifically, respondent argues that Family Court had a less-restrictive alternative available, namely, placement in the care of her mother. Given the mother’s demonstrated shortcomings in handling respondent’s serious mental health and behavioral problems and in communicating with service providers, we are unable to conclude that Family Court abused its discretion in foregoing placement with her (see Matter of Dillon Z., 44 AD3d 1192, 1194-1195 [2007]; Matter of Sean U., 9 AD3d 562, 563 [2004]). In short, Family Court appropriately “considered] the needs and best interests of . . . respondent as well as the need for protection of the community” (Family Ct Act § 352.2 [2] [a]) when it opted against placement in the mother’s care in favor of placement with the Clinton County Department of Social Services (see Matter of Dillon Z., supra; Matter of Amanda RR., 230 AD2d 451, 453-454 [1997]; Matter of Donald MM., 231 AD2d 810, 812 [1996], lv denied 89 NY2d 804 [1996]; Matter of Elmer UU., 224 AD2d 859, 860 [1996]).
Cardona, P.J., Lahtinen, Malone Jr. and Kavanagh, JJ., concur. Ordered that the orders are affirmed, without costs.